AMENDMENT NO. 3 TO CREDIT AGREEMENT

This Amendment No. 3 to Credit Agreement, dated as of June 6, 2014 (this
“Amendment”), is among Ferrellgas, L.P., a Delaware limited partnership (the
“Borrower”), Ferrellgas, Inc., a Delaware corporation and sole general partner
of the Borrower (the “General Partner”), Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”), Swing Line
Lender and L/C Issuer, and the Lenders party hereto.

INTRODUCTION



  A.   The Borrower, the General Partner, the Administrative Agent and the
Lenders entered into that certain Credit Agreement, dated as of November 2, 2009
(as amended, supplemented, or restated to the date hereof, the “Original
Agreement” and, as amended by this Amendment, the “Credit Agreement”), for the
purpose and consideration therein expressed, whereby the Lenders became
obligated to make loans and other extensions of credit to the Borrower as
therein provided; and



  B.   The Borrower, the General Partner, the Administrative Agent and the
Lenders desire to amend the Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans and other extensions of credit that may hereafter be made by the
Lenders to the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

Section 1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.

Section 2 Amendments to Original Agreement.

(a) Section 1.01 of the Original Agreement is hereby amended by:

(i) rearranging all definitions in the appropriate alphabetical order and adding
the following definitions in the appropriate alphabetical order:

“Amendment No. 1 Effective Date” means September 23, 2011.

“Amendment No. 3 Effective Date” means June 6, 2014.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value (net of any applicable reserves) of all
goodwill, trade names, trademarks, patents and other like intangible assets, all
as set forth, or on a pro forma basis would be set forth, on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries for the most
recently completed fiscal quarter, prepared in accordance with GAAP.

(ii) amending the definition of “Available Cash” in its entirety to read as
follows:

“Available Cash” has the meaning given to such term in the Partnership
Agreement, as amended to and including April 7, 2004.

(iii) amending the definition of “Consolidated EBITDA” by inserting the
following before the last period:

plus (d) at the Borrower’s option, Material Project EBITDA Adjustments as
provided below.

As used herein, “Material Project EBITDA Adjustments” means (a) with respect to
the construction or expansion of any capital project of the Borrower, any of its
Restricted Subsidiaries, including projects in process with a Restricted
Subsidiary upon its acquisition, the aggregate capital cost of which (inclusive
of capital costs expended prior to the acquisition thereof) is reasonably
expected by the Borrower to exceed, or exceeds, with respect to the Borrower or
any of its Restricted Subsidiaries, $10,000,000 (a “Material Project”) and
(b) with respect to assets included in an Acquisition permitted under
Section 7.03(h) for which the anticipated contributions to Consolidated EBITDA
are not fully reflected in the Consolidated EBITDA determined on a pro forma
basis for such Acquisition in Consolidated Interest Coverage Ratio, Consolidated
Leverage Ratio, and Consolidated Senior Secured Leverage Ratio (a “Material
Acquisition Project”):

(A) prior to the date on which a Material Project or a Material Acquisition
Project has achieved commercial operation (the “Commercial Operation Date”) (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project or percentage of full anticipated operation of a Material Acquisition
Project as of the date of determination) of an amount to be approved by
Administrative Agent as the projected Consolidated EBITDA attributable to such
Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project or Material Acquisition
Projection (such amount to be determined based upon projected revenues from
customer contracts, projected revenues that are determined by the Administrative
Agent, in its reasonable discretion, to otherwise be highly probable, the
creditworthiness and applicable projected production of the prospective
customers, capital and other costs, operating and administrative expenses,
scheduled Commercial Operation Date (to be no more than 18 months from the
fiscal quarter in which such Material Project EBITDA Adjustment is initially
proposed), commodity price assumptions and other factors deemed appropriate by
Administrative Agent), which may, at the Borrower’s option, be added to actual
Consolidated EBITDA for the fiscal quarter in which construction or expansion of
such Material Project commences or the date on which the Material Acquisition
Project is acquired and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project or Material Acquisition Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA attributable to such Material Project
or Material Acquisition Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer):
(i) 90 days or less, 0%, (ii) longer than 90 days, but not more than 180 days,
25%, (iii) longer than 180 days but not more than 270 days, 50%, (iv) longer
than 270 days but not more than 365 days, 75%, and (v) longer than 365 days,
100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project or a Material Acquisition Project and for
the two immediately succeeding fiscal quarters, an amount equal to the projected
Consolidated EBITDA attributable to such Material Project or Material
Acquisition Project for the balance of the four full fiscal quarter period
following such Commercial Operation Date, which may, at the Borrower’s option,
be added to actual Consolidated EBITDA for such fiscal quarters.

Notwithstanding the foregoing:

(i) no such Material Project EBITDA Adjustment shall be allowed with respect to
any Material Project or Material Acquisition Project unless:



  (a)   at least 30 days (or such lesser period as is reasonably acceptable to
the Administrative Agent) prior to the last day of the fiscal quarter for which
the Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA with respect to a Material Project or Material
Acquisition Project (the “Initial Quarter”), the Borrower shall have delivered
to Administrative Agent written pro forma projections of Consolidated EBITDA
attributable to such Material Project or Material Acquisition Project, and



  (b)   prior to the last day of the Initial Quarter, Administrative Agent shall
have approved (such approval not to be unreasonably withheld) such projections
and shall have received such other information and documentation as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 15% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments)

(iv) amending clause (f) of the definition of “Consolidated Funded Indebtedness
in its entirety as follows:

(f) all outstanding Indebtedness of the types referred to in clauses (a) through
(e) above of (i) any partnership in which the Borrower or a Restricted
Subsidiary is a general partner or (ii) any other entity the ownership of which
results in the holder of such entity’s Indebtedness to have recourse to the
Borrower or a Restricted Subsidiary, unless, in each case, such Indebtedness is
expressly made non-recourse to the Borrower or such Restricted Subsidiary;

(v) amending the definition of “Consolidated Interest Coverage Ratio” in its
entirety as follows:

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period. In the
event that the Borrower or any of the Restricted Subsidiaries (i) incurs,
assumes or guarantees any Indebtedness (other than revolving credit borrowings
including, with respect to the Borrower, the Loans and other than Indebtedness
under the Accounts Receivable Securitizations permitted by this Agreement), or
(ii) redeems or repays any Indebtedness (excluding Indebtedness under the
Accounts Receivable Securitizations permitted by this Agreement), in any case
subsequent to the commencement of the Measurement Period but prior to the date
of the event for which the calculation of the Consolidated Interest Coverage is
made (the “Interest Coverage Ratio Calculation Date”), then the Consolidated
Interest Coverage shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption or repayment of Indebtedness as if
the same had occurred at the beginning of the applicable reference period.
Furthermore, in the event that the Borrower or any of the Restricted
Subsidiaries consummates an Investment, purchase or acquisition permitted under
Section 7.03(b) or (h) or a Disposition permitted under Section 7.05(h) during a
Measurement Period or subsequent to the end of such Measurement Period but prior
to the date of the event for which the calculation of the Consolidated Interest
Coverage is made, then the Consolidated Interest Coverage Ratio shall be
calculated giving pro forma effect to such Investment, purchase or acquisition
or to such Disposition, as the case may be, as though such transaction occurred
on the first day of such Measurement Period; provided that with respect to the
Borrower and the Restricted Subsidiaries, (a) Consolidated Interest Charges
shall be reduced by amounts attributable to businesses or assets that are so
disposed of or discontinued only to the extent that the obligations giving rise
to such Consolidated Interest Charges would no longer be obligations
contributing to the Consolidated Interest Charges of the Borrower or the
Restricted Subsidiaries subsequent to Interest Coverage Ratio Calculation Date,
(b) Consolidated EBITDA generated by an acquired business or asset of the
Borrower or the Restricted Subsidiaries shall be determined by the actual gross
profit (revenues minus costs of goods sold) of such acquired business or asset
during the immediately preceding number of full fiscal quarters as are in
applicable Measurement Period minus the pro forma expenses that would have been
incurred by the Borrower and the Restricted Subsidiaries in the operation of
such acquired business or asset during such period computed on the basis of
(i) personnel expenses for employees retained by the Borrower and the Restricted
Subsidiaries in the operation of the acquired business or asset and
(ii) non-personnel costs and expenses incurred by the Borrower and the
Restricted Subsidiaries and, in the case of an acquired propane distribution
business, on a per gallon basis in the operation of the Borrower’s business at
similarly situated Borrower facilities, (c) in the case of an Investment,
purchase or acquisition other than a propone distribution business acquisition,
giving effect to any anticipated costs savings or reduction in expenses or
interest expense calculated in good faith by the Borrower and supported by
reasonably detailed calculations provided to the Administrative Agent and (d) in
connection with any Material Acquisition, in lieu of the pro forma adjustments
provided in the immediately preceding clauses (a), (b), and (c), if requested by
the Borrower, Consolidated Interest Charges and Consolidated EBITDA may be
subject to such pro forma adjustments reasonably acceptable to the
Administrative Agent.

(vi) amending the definition of “Consolidated Leverage Ratio” in its entirety as
follows:

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries on a consolidated basis
for the most recently completed Measurement Period. In the event that the
Borrower or any of the Restricted Subsidiaries (i) incurs, assumes or guarantees
any Indebtedness (other than revolving credit borrowings including, with respect
to the Borrower, the Loans and other than Indebtedness under the Accounts
Receivable Securitizations permitted by this Agreement) or (ii) redeems or
repays any Indebtedness (excluding Indebtedness under the Accounts Receivable
Securitizations permitted by this Agreement), in any case subsequent to the
commencement of the Measurement Period but prior to the date of the event for
which the calculation of the Consolidated Leverage Ratio is made (the “Leverage
Ratio Calculation Date”), then the Consolidated Leverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption or repayment of Indebtedness as if the same had occurred at the
beginning of the applicable reference period. Furthermore, in the event that the
Borrower or any of the Restricted Subsidiaries consummates an Investment,
purchase or acquisition permitted under Sections 7.03(b) or (h) or a Disposition
permitted under Section 7.05(h) during a Measurement Period or subsequent to the
end of the Measurement Period but prior to the date of the event for which the
calculation of the Consolidated Leverage Ratio is made, then the Consolidated
Leverage Ratio shall be calculated giving pro forma effect to such Investment,
purchase or acquisition or to such Disposition, as the case may be, as though
such transaction occurred on the first day of such Measurement Period; provided
that with respect to the Borrower and the Restricted Subsidiaries,
(a) Consolidated Funded Indebtedness shall be reduced by amounts attributable to
businesses or assets that are so disposed of or discontinued only to the extent
that the Indebtedness included in such Consolidated Funded Indebtedness would no
longer be obligations of the Borrower or the Restricted Subsidiaries subsequent
to the Leverage Ratio Calculation Date, (b) Consolidated EBITDA generated by an
acquired business or asset of the Borrower or the Restricted Subsidiaries shall
be determined by the actual gross profit (revenues minus costs of goods sold) of
such acquired business or asset during the immediately preceding number of full
fiscal quarters as are in applicable Measurement Period minus the pro forma
expenses that would have been incurred by the Borrower and the Restricted
Subsidiaries in the operation of such acquired business or asset during such
period computed on the basis of (i) personnel expenses for employees retained by
the Borrower and the Restricted Subsidiaries in the operation of the acquired
business or asset and (ii) non-personnel costs and expenses incurred by the
Borrower and the Restricted Subsidiaries and, in the case of the acquisition of
a propane distribution business on a per gallon basis in the operation of the
Borrower’s business at similarly situated Borrower facilities, (c) in the case
of an Investment, purchase or acquisition other than a propone distribution
business acquisition, giving effect to any anticipated costs savings or
reduction in expenses or interest expense calculated in good faith by the
Borrower and supported by reasonably detailed calculations provided to the
Administrative Agent, and (d) in connection with any Material Acquisition, in
lieu of the pro forma adjustments provided in the immediately preceding clauses
(a), (b), (c), if requested by the Borrower, Consolidated Funded Indebtedness
and Consolidated EBITDA may be subject to such pro forma adjustments reasonably
acceptable to the Administrative Agent.

(vii) amending the definition of “Consolidated Net Income” in its entirety as
follows:

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Net Income shall exclude (a) extraordinary gains for such
Measurement Period, (b) the net income of any Restricted Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Restricted Subsidiary during
such Measurement Period, except that the aggregate amount of cash actually
distributed by such Person during such Measurement Period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution (and in the case of a
dividend or other distribution to a Restricted Subsidiary, such Restricted
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso) shall be included without
duplication in Consolidated Net Income, and (c) any income (or loss) for such
Measurement Period of any Person if such Person is not a Restricted Subsidiary,
except that the aggregate amount of cash actually distributed by such Person
during such Measurement Period to the Borrower or a Restricted Subsidiary as a
dividend or other distribution (and in the case of a dividend or other
distribution to a Restricted Subsidiary, such Restricted Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso) shall be included in Consolidated Net Income;
provided further that, Consolidated Net Income shall include extraordinary
losses for such Measurement Period and exclude the cumulative effect of a change
in accounting principles.

(viii) amending the definition of “Consolidated Senior Secured Leverage Ratio”
in its entirety as follows:

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Senior Secured Indebtedness
as of such date to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period. In the event that the Borrower or any of the Restricted Subsidiaries (i)
incurs, assumes or guarantees any Consolidated Funded Senior Secured
Indebtedness (other than revolving credit borrowings including, with respect to
the Borrower, the Loans) or (ii) redeems or repays any such Indebtedness, in any
case subsequent to the commencement of the Measurement Period but prior to the
date of the event for which the calculation of the Consolidated Senior Secured
Leverage Ratio is made (the “Senior Leverage Ratio Calculation Date”), then the
Consolidated Senior Secured Leverage Ratio shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, redemption or repayment of
Indebtedness as if the same had occurred at the beginning of the applicable
reference period. Furthermore, in the event that the Borrower or any of the
Restricted Subsidiaries consummates an Investment, purchase or acquisition
permitted under Sections 7.03(b) and (h) or a Disposition permitted under
Section 7.05(h) during a Measurement Period or subsequent to the end of the
Measurement Period but prior to the date of the event for which the calculation
of the Consolidated Senior Secured Leverage Ratio is made, then the Consolidated
Senior Secured Leverage Ratio shall be calculated giving pro forma effect to
such Investment, purchase or acquisition or to such Disposition, as the case may
be, as though such transaction occurred on the first day of such Measurement
Period; provided that with respect to the Borrower and the Restricted
Subsidiaries, (a) Consolidated Funded Senior Secured Indebtedness shall be
reduced by amounts attributable to businesses or assets that are so disposed of
or discontinued only to the extent that the Consolidated Funded Indebtedness
included in such Consolidated Funded Senior Secured Indebtedness would no longer
be obligations of the Borrower or the Restricted Subsidiaries subsequent to the
Senior Leverage Ratio Calculation Date(b) Consolidated EBITDA generated by an
acquired business or asset of the Borrower or the Restricted Subsidiaries shall
be determined by the actual gross profit (revenues minus costs of goods sold) of
such acquired business or asset during the immediately preceding number of full
fiscal quarters as are in applicable Measurement Period minus the pro forma
expenses that would have been incurred by the Borrower and the Restricted
Subsidiaries in the operation of such acquired business or asset during such
period computed on the basis of (i) personnel expenses for employees retained by
the Borrower and the Restricted Subsidiaries in the operation of the acquired
business or asset and (ii) non-personnel costs and expenses incurred by the
Borrower and the Restricted Subsidiaries and, in the case of the acquisition of
a propane distribution business on a per gallon basis in the operation of the
Borrower’s business at similarly situated Borrower facilities, (c) in the case
of an Investment, purchase or acquisition other than a propone distribution
business acquisition, giving effect to any anticipated costs savings or
reduction in expenses or interest expense calculated in good faith by the
Borrower and supported by reasonably detailed calculations provided to the
Administrative Agent, and (d) in connection with any Material Acquisition, in
lieu of the pro forma adjustments provided in the immediately preceding clauses
(a), (b), (c), if requested by the Borrower, Consolidated Funded Indebtedness
and Consolidated EBITDA may be subject to such pro forma adjustments reasonably
acceptable to the Administrative Agent.

(ix) amending the last paragraph of the definition of “Indebtedness” in its
entirety as follows:

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of (i) any partnership in which such Person is a general partner or
(ii) any other entity the ownership of which results in the holder of such
entity’s Indebtedness to have recourse to such Person, unless, in each case,
such Indebtedness is expressly made non-recourse to such Person. The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date.

(x) amending clause (a) of the definition of “Material Adverse Effect” in its
entirety as follows:

(a) a material adverse effect upon the operations, business, properties, or
financial condition) of the Borrower or the Borrower and its Subsidiaries taken
as a whole;

(xi) amending clause (c) of the definition of “Permitted Unsecured Debt” by
deleting “and” at the end of such clause.

(xii) amending the definition of “Sanction(s)” by replacing “Treasury” with
“Treasurer”.

(xiii) amending the definition of “Solvent” and “Solvency” by inserting the
following at the end of such definition:

In determining whether a Person is “Solvent” all rights of contribution of each
Loan Party against other Loan Parties under the guaranty of the Obligations, at
law, in equity or otherwise shall be taken into account.

(xiv) amending the definition of “SPE” by replacing “Non-Recourse” with
“Unrestricted”.

(xv) replacing clauses (d) and (e) of the definition of “Unrestricted
Subsidiary” with:

(d) Blue Rhino Canada, Inc., a Delaware corporation, (e) Ferrellgas Finance
Corp., a Delaware corporation, and (f) any Non-Recourse Subsidiary designated by
the Borrower in writing to the Administrative Agent as an Unrestricted
Subsidiary.

(b) Section 2.14(a) of the Original Agreement is hereby amended by replacing
“$100,000,000” with “$200,000,000”.

(c) Section 3.04(b) of the Original Agreement is hereby amended by replacing
“capital requirements” with “capital requirements and liquidity” and by
replacing “capital adequacy” with “capital adequacy and liquidity”.

(d) Section 5.05(d) of the Original Agreement is hereby amended by deleting
“Amendment No. 2 or ”.

(e) Section 5.11 of the Original Agreement is hereby amended by deleting the
last sentence thereof.

(f) Section 5.15 of the Original Agreement is hereby amended by replacing
“furnished) contains” with “furnished), when taken as a whole, contains”.

(g) Section 5.17 of the Original Agreement is hereby amended by replacing “held
by any other Person” with “held by any other Person, except to the extent such
conflicts, either individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect.”

(h) Section 6.04 of the Original Agreement is hereby amended in its entirety as
follows:

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, (a) all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property that would not constitute a Permitted Lien.

(i) Section 6.12(a)(ii)(3) of the Original Agreement is hereby amended by
replacing “by the terms” with “by, or not required to be subject to be
collateral or subject to a perfected security interest under, the terms”.

(j) Section 6.14 of the Original Agreement is hereby amended in its entirety as
follows: “Reserved”.

(k) Sections 7.02(g) and 7.02(i) of the Original Agreement are hereby amended by
replacing “exceed $25,000,000” with “exceed the greater of 5% of Consolidated
Net Tangible Assets and $25,000,000”.

(l) Section 7.03(b) of the Original Agreement is hereby amended in its entirety
as follows:

(b) (i) Investments by the Borrower and its Subsidiaries in a Person that is a
Restricted Subsidiary, and

(ii) any Investment (other than an Investment consisting of Guarantees) in
Persons (other than a Person that is or becomes a Restricted Subsidiary of the
Borrower) to the extent not otherwise permitted by the foregoing clauses of this
Section, provided that, (A) no Default or Event of Default shall exist prior to
or immediately after giving effect to any such Investment, (B) the Borrower and
its Restricted Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 7.11 immediately after giving effect to such
Investment, and (C) if immediately after giving effect to such Investment the
pro forma Consolidated Leverage Ratio would be greater than 5.0 to 1.0, then the
aggregate amount of all such Investments made after the Amendment No. 3
Effective Date shall not exceed $250,000,000;

(m) Section 7.03(h)(iv) is hereby amended by replacing “shareholders equity”
with “shareholders’ equity”.

(n) Section 7.04 of the Original Agreement is hereby amended in its entirety as
follows:

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Restricted Subsidiary may merge with, or dissolve into or liquidate
into, (i) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Restricted Subsidiaries;

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary); provided, that if the transferor in any such a
transaction is a Guarantor, then the transferee must either be the Borrower or
Guarantor;

(c) any Restricted Subsidiary may merge with any other Person in order to effect
an Investment permitted pursuant to Section 7.03; provided that the continuing
or surviving Person shall be a Restricted Subsidiary, which together with each
of its Subsidiaries, shall have complied with the requirements of Section 6.12;

(d) subject to the provisions in Sections 7.03 and 7.07, each of the Borrower
and any of its Restricted Subsidiaries may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided that in each case, immediately after giving effect thereto (i) in the
case of any such merger to which the Borrower is a party, the Borrower is the
surviving entity and (ii) in the case of any such merger to which any Loan Party
(other than the Borrower) is a party, such Loan Party is the surviving entity;

(e) a merger, dissolution, liquidation, consolidation or Disposition, the
purpose and effect of which is to consummate a Disposition permitted pursuant to
Section 7.05; and

(f) Restricted Subsidiary may merge with an Unrestricted Subsidiary, provided
that a Restricted Subsidiary shall be the continuing or surviving Person.

(o) Section 7.05 of the Original Agreement is hereby amended in its entirety as
follows:

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired and Dispositions in the ordinary course of business of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;

(b) Dispositions of inventory or cash equivalents or immaterial assets in the
ordinary course of business;

(c) Dispositions of fixtures or equipment in the ordinary course of business to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

(d) Dispositions of property by any Restricted Subsidiary to the Borrower or to
a wholly-owned Restricted Subsidiary;

(e) Dispositions permitted by Section 7.01, 7.04 or 7.06;

(f) sales or transfers of Securitization Assets by the Borrower or any
Restricted Subsidiary to an SPE and by an SPE to any other Person in connection
with any Accounts Receivable Securitization permitted by Section 7.02(h);

(g) Dispositions of property acquired by the Borrower or any Subsidiary after
the Closing Date pursuant to sale-leaseback transactions; provided that the
applicable sale-leaseback transaction (i) occurs within ninety (90) days after
the acquisition or construction (as applicable) of such property and (ii) is
made for cash consideration not less than the cost of acquisition or
construction of such property;

(h) Leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), easements, rights of way or similar
rights or encumbrances in each case in the ordinary course of business and which
do not materially interfere with the business of the Borrower and its Restricted
Subsidiaries;

(i) transfers of property that has suffered a casualty (constituting a total
loss or constructive total loss of such property) upon receipt of the insurance
proceeds of such casualty;

(j) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(k) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that:

(i) at the time of such Disposition, no Default shall exist or would result from
such Disposition;

(ii) if such Disposition includes the Equity Interests of a Restricted
Subsidiary, then 100% of the issued and outstanding Equity Interests of such
Restricted Subsidiary must be included in such Disposition;

(iii) if the fair market value of assets subject to any such Disposition or
related series of Dispositions exceeds, in the aggregate, $25,000,000 (a
“Material Disposition”), then at least 75% of the consideration therefor
received by the Borrower or such Restricted Subsidiary must be in the form of
cash; provided, however, that the amount of (1) any liabilities (as shown on the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
notes thereto), of the Borrower or any Restricted Subsidiary (other than
liabilities that are by their terms subordinated in right of payment to the
Obligations) that are assumed by the transferee of any such assets and (2) any
notes or other obligations received by the Borrower or any such Restricted
Subsidiary from such transferee that are immediately converted by the Borrower
or such Restricted Subsidiary into cash (to the extent of the cash received),
shall be deemed to be cash for purposes of this provision;

(iv) if such Disposition is a Material Disposition, then the Borrower must apply
the net cash proceeds received therefrom in excess of $25,000,000 by the
Borrower or such Restricted Subsidiary within 360 days of such receipt (or
within 180 days with respect to any such net cash proceeds in excess of
$50,000,000) (i) to the acquisition of substantially similar assets so disposed
of or other Reinvestments or purchases of operating assets permitted by this
Agreement, or (ii) to the extent not applied pursuant to the immediately
preceding clause (i), to prepay the Loans (and the Aggregate Commitments shall
be automatically and permanently reduced by such amount); and

(v) if the fair market value of assets subject to any such Disposition or
related series of Dispositions exceeds the aggregate amount of $50,000,000, then
immediately after giving effect to such Disposition and to the application of
the proceeds thereof, the Borrower must be in compliance on a pro forma basis
with Section 7.11 of this Agreement, calculated for the most recent four fiscal
quarter period for which the financial statements described in Section 6.01(a)
and (b) are available to the Lenders, as evidenced by a certificate signed by a
Responsible Officer of the General Partner delivered to the Administrative Agent
prior to consummating such Disposition in reasonable detail reflecting
compliance with the foregoing requirements.

(p) Section 7.06 of the Original Agreement is hereby amended by

(i) amending clause (a) in its entirety as follows:

(a) each Subsidiary may make Restricted Payments to the Borrower, the Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

      (ii)
(iii)
(iv)  
by deleting “and” at the end of clause (d);
by re-lettering existing clause (e) as clause (f);
by inserting the following as new clause (e);
Restricted Payments permitted under Section 7.14; and
   
 

(v) and replacing “any Restricted Payment is made,” in the last sentence of
Section 7.06 with “any Restricted Payment is made under Section 7.06(f),”.

(q) Section 7.07 of the Original Agreement of the Original Agreement is hereby
amended in its entirety as follows:

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from (a) those lines of business conducted by the
Borrower and its Subsidiaries on the Third Amendment Effective Date,
(b) midstream energy operations, including oil, natural gas, natural gas liquids
and related products gathering, treating, processing, terminaling, storage,
transportation and marketing, compression services, or waste water disposal
services, or (c) any business substantially related, incidental or ancillary to
the businesses described in the foregoing clauses (a) and (b).

(r) Section 7.08 of the Original Agreement is hereby amended by

(i) replacing “Affiliates, (e)” with “Affiliates, and (e)”; and

(ii) deleting the last proviso in Section 7.08.

(s) Section 7.14 of the Original Agreement is hereby amended by replacing
“Section 7.06(e)” with “Section 7.06(f)”.

(t) Section 8.01 of the Original Agreement is hereby amended by

(i) replacing “Any Loan Party or any Subsidiary” with “Any Loan Party or any
Restricted Subsidiary” in clause (e);

(ii) replacing “; or” with “.” at the end of clause (l); and

(iii) deleting in its entirety clause (m).

Section 3 Conditions to Effectiveness. This Amendment shall become effective as
of the date first above written when and only when:

(a) The Administrative Agent shall have received all of the following, at the
Administrative Agent’s office:

(i) an original counterpart to this Amendment, duly executed by all parties
hereto;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party or is to be a party; and

(iii) a certificate signed by a Responsible Officer of the General Partner
certifying that no Default exists on the date hereof.

(b) The Borrower shall have paid, in connection with the Loan Documents, all
recording, handling, legal, and other fees or payments required to be paid to
the Administrative Agent or any Lender pursuant to any Loan Documents for which
an invoice has been received at least one business day before the date hereof.

Section 4 Confirmation; Representations and Warranties.

In order to induce each Lender to enter into this Amendment, the Borrower
represents and warrants to each Lender that:

(a) The representations and warranties of the Borrower contained in the Credit
Agreement are true and correct in all respects at and as of the time of the
effectiveness hereof, except to the extent that the facts on which such
representations and warranties are based have been changed by the extensions of
credit under the Credit Agreement or that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

(b) The Borrower and the General Partner are duly authorized to execute and
deliver this Amendment and have duly taken all corporate action necessary to
authorize the execution and delivery of this Amendment and to authorize the
performance of the obligations of the Borrower and the General Partner
hereunder.

(c) The execution and delivery by the Borrower and the General Partner of this
Amendment, the performance by the Borrower and the General Partner of their
obligations hereunder and the consummation of the transactions contemplated
hereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the Organization Documents of the Borrower or the General
Partner, or of any material agreement, judgment, license, order or permit
applicable to or binding upon the Borrower or the General Partner, or result in
the creation of any lien, charge or encumbrance upon any assets or properties of
the Borrower or the General Partner. Except for those which have been obtained,
no consent, approval, authorization or order of any court or Governmental
Authority or third party is required in connection with the execution and
delivery by the Borrower and the General Partner of this Amendment or to
consummate the transactions contemplated hereby.

(d) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of the Borrower and the General
Partner, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or similar laws of general application relating to the
enforcement of creditors’ rights and by equitable principles of general
application.

Section 5 Miscellaneous.

(a) Waiver of Time Period of Response. In connection with the delivery of any
notice of a request for an increase in the Facility amount to be effective on
the date of this Amendment, each Lender hereby waives the minimum ten Business
Day response period provided for in Section 2.14(a) of the Credit Agreement and
hereby consents to any request that each Lender respond by a date no earlier
than June 4, 2014 to such request for an increase in the Facility amount.

(b) Ratification of Agreements. The Original Agreement as hereby amended is
hereby ratified and confirmed in all respects. The Loan Documents, as they may
be amended or affected by this Amendment, are hereby ratified and confirmed in
all respects. Any reference to the Credit Agreement in any Loan Document shall
be deemed to be a reference to the Original Agreement as hereby amended. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, the Notes, or any other Loan Document
nor constitute a waiver of any provision of the Credit Agreement, the Notes or
any other Loan Document.

(c) Survival of Agreements. All representations, warranties, covenants and
agreements of the Borrower herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full.

(d) Loan Documents. This Amendment is a Loan Document, and all provisions in the
Credit Agreement pertaining to Loan Documents apply hereto.

(e) Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(f) Counterparts; Electronic Transmission. This Amendment may be separately
executed in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Amendment. This Amendment may be validly executed by facsimile or
other electronic transmission.

(g) ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]IN WITNESS WHEREOF,
this Amendment is executed as of the date first above written.

      FERRELLGAS, L.P. By: Ferrellgas, Inc., as its General Partner

By:
       
Name:
  James R. VanWinkle
Title:
  Executive Vice President and Chief Financial Officer

      FERRELLGAS, INC.

By:
       
Name:
  James R. VanWinkle
Title:
  Executive Vice President and Chief Financial Officer

 

BANK OF AMERICA, N.A., as Administrative Agent
By:
Name:
Title:

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:
Name:
Title:

WELLS FARGO BANK, N.A., as a Lender

By:
Name:
Title:


1

JPMORGAN CHASE BANK, N.A., as a Lender

By:
Name:
Title:


2

FIFTH THIRD BANK, as a Lender

By:
Name:
Title:


3

BMO HARRIS BANK N.A., as a Lender

By:
Name:
Title:


By:
Name:
Title:


4

THE PRIVATEBANK & TRUST COMPANY, as a Lender

By:
Name:
Title:

SUNTRUST BANK, as a Lender

By:
Name:
Title:


5

CAPITAL ONE, N.A., as a Lender

By:
Name:
Title:


6

PNC BANK, NATIONAL ASSOCIATION, as a Lender and an

L/C Issuer

By:
Name:
Title:


7

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:
Name:
Title:


CONSENT AND AGREEMENT

The undersigned hereby (i) consents to the provisions of the Amendment No. 3 to
Credit Agreement (the “Third Amendment”) and the transactions contemplated
herein, (ii) ratifies and confirms its Amended and Restated Guaranty dated as of
October 21, 2013, as amended, supplemented, or restated (“Guaranty”), made by it
for the benefit of the Administrative Agent and the Lenders, executed pursuant
to the Credit Agreement and the other Loan Documents, (iii) agrees that all of
its obligations and covenants thereunder shall remain unimpaired by the
execution and delivery of the Third Amendment and the other documents and
instruments executed in connection herewith, and (iv) agrees that its Guaranty
and the other Loan Documents shall remain in full force and effect.

     
FERRELLGAS, INC.
By:       
Name: James R. VanWinkle
Title: Executive Vice President and Chief
Financial Officer
  BLUE RHINO GLOBAL SOURCING, INC.
By:      
Name: James R. VanWinkle
Title: Executive Vice President and Chief
Financial Officer
SABLE ENVIRONMENTAL, LLC
By: Ferrellgas, L.P., as its sole member
By: Ferrellgas, Inc., as its general partner
By:       
Name: James R. VanWinkle
Title: Executive Vice President and Chief
Financial Officer
  SABLE ENVIRONMENTAL SWD 2, LLC
By: Ferrellgas, L.P., as its sole member
By: Ferrellgas, Inc., as its general partner
By:      
Name: James R. VanWinkle
Title: Executive Vice President and Chief
Financial Officer

8